Citation Nr: 0933545	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 
1983, and from May 1984 to April 1987. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a letter dated approximately one week later in 
January 2007, the RO in Pittsburgh, Pennsylvania notified the 
Veteran of that decision.  Due to the location of the 
Veteran's residence, the jurisdiction of his appeal remains 
with the Pittsburgh RO.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008.  A transcript of the hearing is of 
record.  

As will be discussed in further detail below, the Board finds 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for a 
psychiatric disorder has been received.  The de novo claim 
for service connection for a psychiatric disorder will be 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In April 1999, the RO confirmed a previous denial of 
service connection for a psychiatric disorder.  Although the 
Veteran filed a notice of disagreement with that denial in 
May 1999, he did not perfect an appeal of that decision by 
filing a substantive appeal after receiving the statement of 
the case in June 1999.  

2.  The evidence added to the record since April 1999, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision, which confirmed a prior 
denial of service connection for a psychiatric disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).  

2.  The evidence received subsequent to the April 1999 RO 
decision is new and material, and the criteria to reopen the 
claim have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (as 
amended) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As the Veteran filed his claim in 2006, this version 
of 38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the Veteran initially filed a claim of 
entitlement to service connection for an acquired psychiatric 
disorder in October 1994.  This claim was denied in a March 
1995 rating decision.  At that time, it was determined that 
he had been diagnosed with a personality disorder, and that 
this disorder was a "constitutional or developmental 
abnormality; that is, a condition which was present at birth 
and/or which would have developed with or without entry into 
military service."  The claims folder contained no evidence 
that the Veteran had a chronic psychiatric disorder.  The 
Veteran did not appeal that decision, and it became final.

The Veteran subsequently filed a claim to reopen in November 
1998.  This claim was denied in an April 1999 rating decision 
on the basis that new and material evidence had not been 
demonstrated.  According to the RO's decision, there remained 
no competent evidence of a diagnosis of a chronic psychiatric 
disorder.  Although the Veteran filed a notice of 
disagreement with that denial in May 1999, he did not perfect 
an appeal of that decision by filing a substantive appeal 
after receiving the statement of the case in June 1999.  

In June 2006, the Veteran once again filed an application to 
reopen his claim for service connection for a psychiatric 
disorder.  In a January 2007 rating decision, the RO appears 
to have reopened the claim and denied it on the merits.  The 
Veteran appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the April 1999 RO 
decision, includes VA treatment records and a September 2006 
VA examination.  Of particular significance to the Board is 
the fact that the report of this VA evaluation, as well as 
the records of VA outpatient treatment sessions between June 
2005 and June 2006, which were not before the RO in April 
1999 and are thus not cumulative or redundant of evidence 
associated with the claims file at that time, diagnosed the 
Veteran with Bipolar II.  

Clearly, for the first time, the Veteran has been diagnosed 
with a chronic psychiatric disorder.  Given this diagnosis, a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a psychiatric disorder has been 
raised.  Therefore, the Board finds that evidence sufficient 
to reopen the Veteran's previously denied claim for service 
connection for a psychiatric disorder has been received.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board finds sufficient evidence to reopen 
the Veteran's claim for a psychiatric disorder.  The issue 
currently on appeal is, therefore, being granted in full.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
psychiatric disorder is granted. 


REMAND

Having reopened the claim for service connection for a 
psychiatric disorder, the Board finds that a remand of the de 
novo claim for service connection for this disability in 
order.  As provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) 
(2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must obtain any 
relevant records from the Social Security Administration 
(SSA), (2) any outstanding post-service VA treatment records, 
and (3) any outstanding private treatment records from 
Northwood Health Systems. 

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Veteran's wife testified, at the 
May 2008 BVA hearing, that the Veteran was receiving SSA 
benefits.  Indeed, the Veteran further indicated at several 
VA outpatient treatment sessions that he is receiving SSA 
benefits.  As SSA records may be relevant to the claim on 
appeal, a remand of the Veteran's service connection claim is 
necessary to accord the agency of original jurisdiction an 
opportunity to obtain a copy of the SSA decision as well as 
the medical records used in support of that determination.  

Also at the May 2008 hearing, the Veteran testified that a VA 
nurse practitioner and VA doctor had verbally linked his 
psychological disorder to service.  VA treatment records 
available in the file do not contain treatment notes from 
these two clinicians.  In this regard, the Board also notes 
that the Veteran testified that he had been obtaining care 
from the VA system since 1988.  However, only VA treatment 
records from November 1994 through January 1998, and June 
2005 through June 2006 have been associated with the claims 
file.  On remand, therefore, an attempt should be made to 
procure any such outstanding pertinent VA treatment records 
that may be available.  

Furthermore, the Veteran reported receiving treatment at the 
Northwood Health Systems in Wheeling, West Virginia.  
Although a November 1996 treatment record from this facility 
has been associated with the claims file, it is unclear from 
the record whether or not there may be additional reports 
available from this facility.  As these records may be 
material to issue remaining on appeal, VA must undertake 
reasonable efforts to obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of any decision 
awarding SSA disability benefits to the 
Veteran, as well as the medical records 
used in support of the determination.  
Any negative search result should be 
noted in the record.  All such documents 
that are available should be associated 
with the claims folder.  

2.  Procure VA outpatient treatment 
records, (prior to November 1994, 
between January 1998 and June 2005, and 
from June 2006 to the present) from the 
Highland Drive VA Medical Center, 
regarding treatment for a psychiatric 
disorder.  Any negative search result 
should be noted in the record.  All 
such available records should be 
associated with the claims folder.  

3.  Also, after obtaining the appropriate 
release, obtain records of any 
psychiatric treatment that the Veteran 
may have received from the Northwood 
Health Systems in Wheeling, West 
Virginia.  Any negative search result 
should be noted in the record. 

4.  Upon completion of the above, 
readjudicate the issue of entitlement 
to service connection for a psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be provided an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


